Dissenting Opinion by
Judge- Thomas.
The amount involved is comparatively small, but the principle of law announced by the court in its opinion is so far-reaching and so at variance with what I conceive to be the settled law with reference to the execution of contracts, including of course leases, that I feel impelled to register my dissent and to briefly express my reasons therefor.
Before entering into a discussion of the merits I wish to point out some mistakes of fact in the opinión, but which, however, in the main, with the exceptions noted, states the true facts as contained in the record. In the first pace, the opinion says that “Up to this time the express company had not indicated its acceptance of the contract,” which time was February 15, 1923, the date that the agents of appellant notified the express company in writing that it would withdraw the proposal to rent the building for the ensuing year beginning March 6, thereafter. I think that, in the light of the proven facts, the statement is incorrect, since at that time the contract not only had been prepared by the express company prior to January 23, 1923, but also, at that time it, together with a copy thereof, had been signed by the proper officer of the company and both the executed original and the copy had been sent to and received by the local office of defendant and both had been in that office since not later than February 14, the day before the withdrawing letter of appellant’s agents was written. Secondly, the opinion says: “The contract was to be signed by the express company and a copy furnished to the agents of the owner,” when nowhere in the record, either expressly or by implication, was there proven or otherwise shown any agreement or understanding by either of the parties that the lease contract *328should he executed in duplicate and a copy of it delivered to plaintiff or her agents, unless that fact could be inferred or surmised from the further one that the express company actually did prepare, not only two,-but three copies, and I do not think that the court would be authorized to conclude therefrom the additional fact that it had been previously agreed between the parties to do so in the absence of some testimony supporting that inference. Again, the opinion says: ‘ ‘ The express company was to be bound only by the contract when signed by the lessor and the lessee and delivered in duplicate,” which it but a repetition of the second mistake above referred to.
Another statement in the opinion to which I cannot subscribe is the reference therein to there being “some evidence to show that the express company did withhold its signature to the lease and the delivery of the contract because of pending negotiations for dissolution of the American Express Company into its several component companies out of which it was' organized as a war agency some years before,” since the offered evidence on that subject was a witness who was only a messenger boy in the local office of the defendant and who, in some casual conversation, referred to the subject matter of the quotation, but which testimony the court excluded for the manifest reason that it did not emanate from any binding or authoritative source.
Neither do I agree with the opinion when it says: “Ordinarily a lease contract, such as the one under consideration, need not be signed by the lessee, but if he accepts it he is bound by it.” The law in this jurisdiction is that a lease contract ‘ ‘ such’ as the one under consideration,” i. e., one for a lease of real estate to commence in the future and to continue for as much as a year, must be signed by both lessor and lessee in order to comply with subsection 7 of section 470 of our statutes relating to agreements not to be performed within one year from the making thereof. Greenwood v. Strother, 91 Ky. 482; Bones v. Coe, 153 Ky. 233, 51 L. R. A. (N. S.) 907; 20 Cyc. 198, and 25 R. C. L. 473, paragraph 53. Many cases from other courts as well as others from this one are found in the notes to the texts. It is true that in some jurisdictions, as is pointed out in the cited texts-, the lessee is not required to sign a lease for real estate, al*329though it is to commence in the future and extend for more than a year, since it is held therein that contracts for the leasing of real estate are exclusively covered by the other requirement of the statute relating to the selling or leasing of real estate beyond stipulated terms, but this court, together with many others, do not adopt that view and hold as above indicated.
The opinion furthermore says: “Moreover, one is not bound by a contract which he signs unless he delivers it,” and also, “It is true that a lease, though signed by both parties, does not take effect until it has been delivered.” I agree with those statements, but do not acknowledge their application to the facts of the case. Wheresoever there was a contemplated delivery to one of the parties to whom the negotiations specify shall be entitled to the custody of the contract as well as that the delivery to such person shall be made before the contract is complete, the general statements last referred to are correct, but where there is no such understanding, as a result of prior negotiations, one of the parties to the contract (not required to be executed in duplicate) has as much right to its control and possession as the other, with the privilege in the other or others to inspect it whenever desired. With these preliminary observations, I will now proceed to give my views of the law regarding the facts as they appear in the record.
The verbal negotiations with reference to the execution of the involved contract began some time in December, 1922, and on the 29th of that month defendant addressed a letter to the plaintiff’s agents calling their attention to the prior conversation for ‘-some expression from you in regard to same.” That letter was not answered by the agents until the 15 th of January, 1923, and in the answer they agreed to renew the lease upon the same terms as the one then in existence and also contained in other prior ones. In that letter the agents also said: “If this is satisfactory, please have your home office forward their lease for our signature.” It will be observed that they regarded the contemplated lease as “their,” or defendant’s, lease and did not request the forwarding of any duplicate of the lease either for their signature or for any other purpose. Pursuant to that letter, as the record discloses without contradiction, the lease was prepared at the home office of the defendant in the city of St. Louis and forwarded to the local office in *330Paducah, Kentucky, but in doing so, and no doubt for the convenience of the lessor, it sent an original and two copies and they were carried to the office of plaintiff’s agents and were signed by them; though neither the originals nor any of the copies were signed at that time by any authorized agent of the express company. After they were so signed by plaintiff’s agents they were then returned to the St. Louis office and were there signed by the proper officer of the company and returned to the local office at Paducah, Kentucky, fully and completely executed and arrived there, according to the evidence, not later than February 14, 1923.
It is my conclusion that, inasmuch as there was no agreement or intimation appearing in any part of the record that the contract should be executed in duplicate, all the requirements were met when a single copy copy had been fully executed by both parties and was in possession of one of them who had as much right to its possession as the other one, in the absence of some agreement or understanding to the contrary, none of which, I repeat, was true in this case. We know, as a matter of current history, that more frequently than otherwise there is executed but a single copy of written contracts, although they are required in law to be signed by all the parties thereto. Clearly, in such cases, both parties cannot at the same time have possession of the single contract/ and it necessarily follows that unless one of them, pursuant to an understanding between them all, has the exclusive right to the possession of that copy it is competent for either of them to retain it, subject to the right of the other or others to inspect it when desired. If that was not the rule, then I would ask, when would the parties to a written contract, in cases where no duplicates-were provided, ever get through delivering it backwards- and forwards to each qther? Applying the query to the-facts of this case, let it be supposed that the express-company had delivered the contract after it was executed, by it into the hands of the agent of the plaintiff, who, under the record, had no more right to it than did the-company after it was fully executed, then, under the rule-contended for, it would not be binding on the latter until it was delivered back to it by plaintiff’s agents for its-approval of their acceptance and the process of delivering and redelivering for approval of acceptances or acceptances of approvals would continue ad infinitum^ *331which illustrates to my mind the fallacy of the court’s opinion and which I think it was led into adopting from a misconception of the facts in the record.
Another feature of the case is, that under an avowal found in the record, it was shown that in all prior contracts for successive annual rentals between the same parties the express company had always been given up to the time of the expiration of its then current lease within which to sign and execute the succeeding one. That method of dealing between the parties, unless it was withdrawn, was sufficient to my mind to induce the belief on the part of the express company that it had that much time within which to sign and deliver the contract to plaintiff’s agents, even if the facts proved any such contemplation, and which time did not expire until March 6, following the alleged withdrawal made on February 15, 1923.
My conclusions, therefore, are: (1), That there is no testimony contained in the record to prove that it was ever contemplated by the parties that there should be any more than one copy of the contract executed; (2), that in the absence of some agreement or understanding that each party should be furnished with a fully executed copy of the contract, either one of them had the right to its custody and it became binding on all of them when it was duly executed by the last one and was retained by him in his possession; (3), that when the agents of the plaintiff signed the contract and returned it to defendant it became binding on both parties when the latter signed it, and (4), that even if it had been intended or contemplated that the contract, after being executed by defendant, or a copy of it, should be delivered to plaintiff’s agent, then under the customary method of dealing between the parties, as disclosed by the record, defendant should be allowed the full time up to the expiration of the current contract to make that delivery and, consequently the purported withdrawal of the proposed lease in the letter of February 15th was efficacious for no purpose whatever.
The opinion holding to the contrary is curious law to me and for which I find neither sustaining opinions nor text authority, and I, therefore, most respectfully distsent.